Exhibit 10.1
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     This Ninth Amendment to Consolidated Amended and Restated Master Lease
(this “Amendment”) is executed and delivered as of May 5, 2009 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN 37027.
RECITALS:
     A. Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000 (the “Master Lease”), as amended by a First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001
(the “First Amendment”), a Second Amendment to Consolidated Amended and Restated
Master Lease dated as of June 15, 2005 (the “Second Amendment”), a Third
Amendment to Consolidated Amended and Restated Master Lease dated as of
October 20, 2006 (the “Third Amendment”), a Fourth Amendment to Consolidated
Amended and Restated Master Lease dated as of April 1, 2007 (the “Fourth
Amendment”), a Fifth Amendment to Consolidated Amended and Restated Master Lease
dated as of August 10, 2007 (the “Fifth Amendment”), a Sixth Amendment to
Consolidated Amended and Restated Master Lease dated as of March 14, 2008 (the
“Sixth Amendment”), a Seventh Amendment to Consolidated Amended and Restated
Master Lease dated as of October 24, 2008, and an Eighth Amendment to
Consolidated Amended and Restated Master Lease dated as of March 31, 2009
(collectively, the “Existing Master Lease”) pursuant to which Lessee leases from
Lessor certain healthcare facilities.
     B. Lessee has requested that Lessor to make available to Lessee additional
capital improvements funds in the amount of Five Million Dollars ($5,000,000),
and Lessor desires to do so on the terms and conditions of this Amendment.
     NOW THEREFORE, the parties agree as follows:
     1. Definitions. Any capitalized term used but not defined in this Amendment
will have the meaning assigned to such term in the Master Lease. From and after
the date of this Amendment, each reference in the Existing Master Lease or the
other Transaction Documents to the “Lease” or “Master Lease” means, as
applicable, the Existing Master Lease as modified by this Amendment.
     2. Tenant Improvement Allowance. Pursuant to the Second Amendment, Lessor
made available to Lessee an Improvement Allowance of Five Million Dollars
($5,000,000). Pursuant to the Third Amendment, Lessor made an additional
Improvement Allowance of Five Million Dollars ($5,000,000) available to Lessee.
Lessor hereby makes available to Lessee an additional improvement allowance
equal to Five Million Dollars ($5,000,000) to be used for certain capital
improvements to the Facilities. Such additional improvement allowance shall be
used only for completion of capital improvements to the Facilities which shall
be approved and constructed in accordance with the terms and provisions of
Paragraph 2 of the Second

 



--------------------------------------------------------------------------------



 



Amendment. The term “Capital Improvements” as and where used in Paragraph 2 of
the Second Amendment shall be deemed to include such capital improvements. The
additional improvement allowance shall be requested and disbursed in accordance
with the provisions of Paragraph 3 of the Second Amendment. The term
“Improvement Allowance”, as and where used in Paragraph 3 of the Second
Amendment, shall be deemed to include and refer to the additional improvement
allowance provided for in this paragraph, except that such additional
improvement allowance shall be available for Capital Improvements completed on
or before December 31, 2010 and the final request for disbursement shall be no
later than March 31, 2011. The annual Base Rent payable under the Existing
Master Lease shall be increased by the Improvement Allowance Adjustment Amount
for each disbursement of such additional improvement allowance as provided in
Paragraph 4 of the Second Amendment. In the event Lessor fails to pay Lessee any
installment request for the additional improvement allowance as provided in
Paragraph 3 of the Second Amendment, Lessee shall have the rights and remedies
provided in Paragraph 4 of the Second Amendment and the provisions of Paragraph
4 of the Second Amendment shall apply to Lessee’s exercise of such rights and
remedies.
     3. Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
     4. Expenses of Lender. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
     5. Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.
     6. Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
     7. Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

2



--------------------------------------------------------------------------------



 



Signature Page to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation
      By:   /s/ Daniel J. Booth         Name:   Daniel J. Booth        Title:  
Chief Operating Officer     

         
STATE OF MARYLAND
    )  
 
       
COUNTY OF BALTIMORE
    )  

This instrument was acknowledged before me on the ______ day of May, 2009, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.

                  /s/ Judith A. Jacobs       Notary Public, Baltimore County,
MD      My commission expires: ______________________  

Signature Page 1 of 2



--------------------------------------------------------------------------------



 



         

Signature Page to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP
and CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

This instrument was acknowledged before me on the ______ day of May, 2009, by
Glynn Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My commission expires: ______________________  

Signature Page 2 of 2



--------------------------------------------------------------------------------



 



         

Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     The undersigned hereby consent to the transactions contemplated by this
Ninth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.

            ADVOCAT, INC. a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

The foregoing instrument was acknowledged before me this ______ day of May,
2009, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My Commission expires: ______________________  

Acknowledgement Page 1 of 5



--------------------------------------------------------------------------------



 



         

Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

     The foregoing instrument was acknowledged before me this ______ day of May,
2009, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My Commission Expires: ______________________  

Acknowledgement Page 2 of 5



--------------------------------------------------------------------------------



 



         

Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            ADVOCAT FINANCE INC.,
a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

The foregoing instrument was acknowledged before me this ______ day of May,
2009, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My Commission Expires: ______________________  

Acknowledgement Page 3 of 5



--------------------------------------------------------------------------------



 



         

Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

The foregoing instrument was acknowledged before me this ______ day of May,
2009, by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT,
INC., a Kentucky corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My Commission Expires: ______________________  

Acknowledgement Page 4 of 5



--------------------------------------------------------------------------------



 



         

Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            DIVERSICARE TEXAS I, LLC
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

            DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC
      BY:   DIVERSICARE TEXAS I, LLC,         its sole member   

            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:  
EVP & CFO     

         
STATE OF TENNESSEE
    )  
 
       
COUNTY OF WILLIAMSON
    )  

The foregoing instrument was acknowledged before me this ______ day of May,
2009, by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf
of itself and as the sole member of each of DIVERSICARE BALLINGER, LLC,
DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC,
DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE
TREEMONT, LLC, each a Delaware limited liability company, on behalf of the
limited liability companies, who acknowledged the same to be his or her free act
and deed and the free act and deed of the limited liability companies.

                  /s/ Brenda Wimsatt       Notary Public, Tenn. County,
Williamson      My Commission Expires: ______________________    

Acknowledgement Page 5 of 5